[Cite as State v. Arthur, 2022-Ohio-1980.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                  )

STATE OF OHIO                                         C.A. No.      21CA0075-M

         Appellee

         v.                                           APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JOSEPH M. ARTHUR                                      COURT OF COMMON PLEAS
                                                      COUNTY OF MEDINA, OHIO
         Appellant                                    CASE No.   20CR0852

                                 DECISION AND JOURNAL ENTRY

Dated: June 13, 2022



         HENSAL, Judge.

         {¶1}    Joseph Arthur appeals his conviction from the Medina County Court of Common

Pleas. This Court affirms.

                                                 I.

         {¶2}    A grand jury indicted Mr. Arthur on one count of corrupting another with drugs in

violation of Revised Code Section 2925.02(A)(3), (C)(1), a felony of the second degree. Mr.

Arthur pleaded not guilty and the matter proceeded to a jury trial. The following facts were

adduced at trial.

         {¶3}    According to the Medina County coroner’s testimony and the death certificate she

prepared, the victim in this case died from an acute fentanyl and norfentanyl intoxication or

overdose. The victim was last seen alive around 3:45 a.m. on Saturday, May 30, 2020, when the

victim’s neighbor’s front door camera captured the victim walking into his (the victim’s) apartment

alone.
                                                  2


       {¶4}    The victim’s brother discovered the victim’s body Saturday evening when he and

his girlfriend went to the victim’s apartment because the victim had not been answering any phone

calls. The victim’s brother observed the victim lying unresponsive on a couch. The victim’s

brother’s girlfriend called 911, and the police and EMS responded to the scene. On the end table

next to the couch, the police discovered a white, powdery substance, which was later tested and

identified to be a mixture of heroin, fentanyl, and valeryl fentanyl.

       {¶5}    The police discovered a bindle in the victim’s trash can, which they believed

contained the drugs prior to their use. DNA testing on the bindle revealed two major contributors:

the victim and Mr. Arthur. Although there was insufficient residue on the bindle to perform

chemical testing to confirm its contents, there was no apparent dispute at trial that the drugs on the

victim’s end table had been in the bindle.

       {¶6}    Mr. Arthur was the last known person with the victim before he died. Mr. Arthur

and the victim were friends, had known each other since middle school, had both struggled with

drug addiction, and had both completed bouts of sobriety. They had recently reconnected after the

victim completed an intervention-in-lieu-of-conviction program.          According to the victim’s

family, the victim seemed to be doing better, but there were some concerns that the victim had

started drinking and/or doing drugs again.

       {¶7}    Sergeant (now Chief) Chafin interviewed Mr. Arthur four times. The first interview

occurred several days after the victim’s death. Throughout the four interviews, Mr. Arthur offered

information piecemeal, and only after the police confronted him with additional information during

each interview, including the calling history and GPS information extracted from the victim’s cell

phone, as well as the DNA results confirming the presence of Mr. Arthur’s DNA on the bindle. In

summary, Mr. Arthur’s account of what transpired the two days prior to the victim’s death went
                                                  3


from them hanging out together, going to a few bars, getting food, and drinking alcohol together,

to going to a drug dealer’s house twice (once on Thursday and once on Friday) and buying the

drugs that the coroner testified caused the victim’s fatal overdose.

       {¶8}    Mr. Arthur acknowledged during his interviews that he had withheld information

from the police, that they had to pry information out of him, and that he withheld information

because he was concerned for the drug dealer, who he described as a good person and a good dad.

There was no dispute that the drug dealer was Ronell Cox, who goes by LC. During one of the

interviews, Mr. Arthur admitted that he gave the victim LC’s phone number. He also admitted

that, when they went to buy drugs from LC the night before the victim’s death, LC handed the

drugs to him, and he passed them to the victim.

       {¶9}    LC testified at trial on behalf of the State. LC testified that he was currently in

prison because he pleaded guilty to corrupting another with drugs. LC testified that he sold drugs

to Mr. Arthur on Friday, May 29, which was the day before the victim’s death. He testified that

he knew Mr. Arthur from past drug deals, but that he did not know the victim well. He testified

that the victim drove to his house on Friday, that Mr. Arthur was in the passenger’s seat, that Mr.

Arthur gave him money, and that he handed the drugs to Mr. Arthur before the victim pulled off.

Although he was not sure, LC testified that he thought he only gave one bindle of drugs to the

victim and Mr. Arthur on Friday. LC testified that he did not remember selling drugs to the victim

or Mr. Arthur on Thursday.

       {¶10} The State presented evidence indicating that the victim’s cell phone was used to

call LC once on Thursday and twice on Friday. The victim’s cell phone records revealed that the

victim had not called LC’s number prior to Thursday, May 28, 2020, which was around the time

Mr. Arthur and the victim had reconnected.        According to Mr. Arthur’s testimony at trial, the
                                                  4


victim asked for LC’s phone number, so Mr. Arthur handed the victim his phone and the victim

must have retrieved LC’s number from his phone.

       {¶11} Sergeant Chafin testified that the victim’s ex-girlfriend told him that LC had been

the victim’s dealer in the past. Sergeant Chafin also testified, however, that there had been a gap

in contact between the victim and LC, that drug dealers frequently change phone numbers, and

that Mr. Arthur admitted to giving the victim LC’s new phone number. He acknowledged,

however, that the victim was also connected with LC on Facebook, although there was no

indication that the victim used Facebook to contact LC.

       {¶12} According to Mr. Arthur’s testimony at trial, it was the victim’s idea to go to LC’s

house on Thursday and buy drugs. Mr. Arthur testified that the victim bought drugs from LC on

Thursday, but that he did not. Mr. Arthur testified that he and the victim went back to LC’s house

on Friday, and that they both bought drugs from LC. He testified that the victim called LC once

to set up the deal, and then another time to let LC know they were close to his house.

       {¶13} Mr. Arthur testified that the victim was driving and that, when they pulled up to

LC’s house, LC came to the passenger-side window, took the money from Mr. Arthur, and then

tossed the drugs onto Mr. Arthur’s lap. Mr. Arthur testified that he and the victim paid for their

own drugs, and that he either handed the victim the bindle or placed it near the center console.

According to Mr. Arthur, he and the victim hung out together Friday evening but did not use drugs

together. The victim then returned to his apartment alone, which was corroborated by footage

from the victim’s neighbor’s front door camera.

       {¶14} Mr. Arthur maintained that the victim had access to LC regardless of his (Mr.

Arthur’s) connection to him. Mr. Arthur admitted that he was still a struggling drug addict, and
                                                  5


that he lied to the police on several occasions because he was high at the time and/or he was fearful

of LC.

          {¶15} The jury returned a verdict of guilty. Mr. Arthur now appeals, raising four

assignments of error for this Court’s review.

                                                  II

                                    ASSIGNMENT OF ERROR I

          THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO SUSTAIN
          A CONVICTION AGAINST APPELLANT.

          {¶16} In his first assignment of error, Mr. Arthur argues that the State failed to present

sufficient evidence to establish that he corrupted the victim with drugs under Section

2925.02(A)(3). For the reasons that follow, this Court disagrees.

          {¶17} Whether a conviction is supported by sufficient evidence is a question of law, which

we review de novo. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). In carrying out this

review, our “function * * * is to examine the evidence admitted at trial to determine whether such

evidence, if believed, would convince the average mind of the defendant’s guilt beyond a

reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus. “The

relevant inquiry is whether, after viewing the evidence in a light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Id.

          {¶18} Section 2925.02(A)(3), under which Mr. Arthur was convicted, provides that no

person shall knowingly “[b]y any means, administer or furnish to another or induce or cause

another to use a controlled substance, and thereby cause serious physical harm to the other person

* * *.”     Regardless of purpose, a person acts “knowingly” when “the person is aware that the

person’s conduct will probably cause a certain result or will probably be of a certain nature.” R.C.
                                                   6


2901.22(B). Here, the trial court instructed the jury that “furnish” means “to provide, to supply,

or to give access to.” See Ohio Jury Instructions, CR Section 525.02 (Rev. Dec. 2021). It

instructed the jury that “induce” means “to influence or to prevail upon someone by persuasion or

argument.” See id.

       {¶19} At trial, the State presented evidence indicating that LC sold drugs to Mr. Arthur,

and that Mr. Arthur then gave the drugs to the victim. The State also presented evidence indicating

that the victim ingested those drugs and died of an acute fentanyl and norfentanyl overdose.

Viewing this evidence in a light most favorable to the State, we conclude that a rational trier of

fact could have found the essential elements of the crime proven beyond a reasonable doubt. Mr.

Arthur’s first assignment of error is overruled.

                                  ASSIGNMENT OF ERROR II

       APPELLANT’S CONVICTIONS ARE AGAINST THE MANIFEST WEIGHT
       OF THE EVIDENCE.

       {¶20} In his second assignment of error, Mr. Arthur argues that his conviction was against

the manifest weight of the evidence. This Court disagrees.

       {¶21} When considering a challenge to the manifest weight of the evidence, this Court is

required to consider the entire record, “weigh the evidence and all reasonable inferences, consider

the credibility of witnesses and determine whether, in resolving conflicts in the evidence, the trier

of fact clearly lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” State v. Otten, 33 Ohio App.3d 339, 340 (9th

Dist.1986). “A reversal on this basis is reserved for the exceptional case in which the evidence

weighs heavily against the conviction.” State v. Croghan, 9th Dist. Summit No. 29290, 2019-

Ohio-3970, ¶ 26. This Court “will not overturn a conviction as being against the manifest weight

of the evidence simply because the trier of fact chose to believe the State’s version of events over
                                                 7


another version.” State v. Warren, 9th Dist. Summit No. 29455, 2020-Ohio-6990, ¶ 25, quoting

State v. Tolliver, 9th Dist. Lorain No. 16CA010986, 2017-Ohio-4214, ¶ 15.

       {¶22} In support of his second assignment of error, Mr. Arthur summarily asserts that the

jury heard improper opinion testimony from Segreant Chafin about his (Mr. Arthur’s) credibility,

that the coroner did not provide reliable testimony as to the timeframe that the victim ingested the

drugs that supposedly resulted in his death, and that there was no evidence that he furnished the

drugs to the victim. Mr. Arthur’s one-paragraph argument does not contain citations to the record,

nor does it contain citations to legal authority other than the manifest-weight standard. See App.R.

16(A)(7) (requiring an appellant’s brief to contain citations to the legal authority and parts of the

record on which the appellant relies). Regardless, Mr. Arthur has not established that this is the

exceptional case in which the evidence weighed heavily against his conviction.

       {¶23} Regarding Sergeant Chafin’s testimony, Mr. Arthur admitted during his later police

interviews that he had lied during his earlier interviews. Sergeant Chafin confirmed this during

his testimony at trial, explaining that the police interviewed Mr. Arthur multiple times because it

was apparent that Mr. Arthur was not being truthful. His testimony in that regard was limited to

Mr. Arthur’s misstatements and/or omissions in this case and was not an opinion as to whether

Mr. Arthur was, in general, a liar. Additionally, we note that Mr. Arthur’s defense counsel did not

object to Sergeant Chafin’s testimony. Even if his defense counsel had objected, Mr. Arthur

admitted during his own testimony that he lied to the police.

       {¶24} Regarding the coroner’s testimony, Mr. Arthur has not explained in his second

assignment of error how the coroner’s inability to pinpoint the exact timeframe in which Mr.

Arthur ingested the drugs rendered his conviction against the manifest weight of the evidence.

While Mr. Arthur’s defense counsel cross-examined the coroner, she did not offer any evidence to
                                                  8


rebut the validity of the coroner’s findings. See TASER Internatl., Inc. v. Chief Med. Examiner of

Summit Cty., 9th Dist. Summit No. 24233, 2009-Ohio-1519, ¶ 29.

       {¶25} Regarding Mr. Arthur’s assertion that there was no evidence that he furnished the

victim the drugs, his argument in this regard is apparently based upon his own version of the

events, which the jury was not required to believe. State v. Straughan, 9th Dist. Summit No.

29549, 2021-Ohio-1054, ¶ 34, quoting State v. Gannon, 9th Dist. Medina No. 19CA0053-M, 2020-

Ohio-3075, ¶ 20 (“[T]he jury is free to believe all, part, or none of the testimony of each witness.”).

       {¶26} Having reviewed the record and the arguments presented, this Court concludes that

Mr. Arthur has not established that this is the exceptional case in which the evidence weighed

heavily against his conviction. Mr. Arthur’s second assignment of error is overruled.

                                     ASSIGNMENT OF ERROR III

       APPELLANT WAS DENIED A FAIR TRIAL BY THE WITNESS’ IMPROPER
       COMMENTS WHILE TESTIFYING.

       {¶27} In his third assignment of error, Mr. Arthur argues that he was denied a fair trial

because Sergeant Chafin testified that Mr. Arthur lied during the police interviews. For the reasons

that follow, this Court disagrees.

       {¶28} As previously noted, Mr. Arthur’s defense counsel did not object to Sergeant

Chafin’s testimony regarding Mr. Arthur’s veracity at trial. Mr. Arthur, therefore, is limited to

arguing plain-error on appeal. Crim.R. 52(B) (“Plain errors or defects affecting substantial rights

may be noticed although they were not brought to the attention of the court.”); State v. Luther, 9th

Dist. Lorain No. 99CA007394, 2000 WL 1825097, *2 (Dec. 13, 2000) (stating that the appellant’s

failure to object to testimony at trial limits the appellant to arguing plain error on appeal). Mr.

Arthur, however, has not developed a plain-error argument on appeal. See State v. Piatt, 9th Dist.
                                                 9


Wayne     No.   19AP0023,     2020-Ohio-1177,         ¶   24   (“[T]his   Court   will   not   develop

a plain error argument on an appellant's behalf.”).

        {¶29} Even if Mr. Arthur had developed a plain-error argument on appeal, Mr. Arthur

would be unable to establish that Sergeant Chafin’s testimony affected the outcome of the trial.

See State v. Green, 9th Dist. Summit No. 29777, 2021-Ohio-2222, ¶ 20, quoting State v. Mohamed,

151 Ohio St.3d 320. 2017-Ohio-7468, ¶ 26 (“To establish plain error, a defendant must show that

(1) there was an error or deviation from a legal rule, (2) the error was plain and obvious, and (3)

the error affected the outcome of the trial.”). Here, when asked by the prosecutor whether Mr.

Arthur had lied during the police interviews, Sergeant Chafin responded affirmatively. There was

no dispute, however, that Mr. Arthur had lied to the police. During opening statements, Mr.

Arthur’s defense counsel acknowledged this, stating: “Of course [Mr. Arthur] lied to the police.

Who doesn’t lie to the police? You’re scared. You don’t know what they’re trying to do. Plus

he’s an addict. He’s probably high when he’s getting interviewed. On top of it, he’s looking at

his drug dealer going down.” Mr. Arthur also admitted to lying to the police, explaining that he

did so because he was either high at the time and/or he was afraid of LC. Thus, even if Mr. Arthur

had developed a plain-error argument on appeal, he would not have been able to establish that

Sergeant Chafin’s testimony affected the outcome of the trial.

        {¶30} In light of the foregoing, Mr. Arthur’s third assignment of error is overruled.

                                 ASSIGNMENT OF ERROR IV

        THE TRIAL COURT ERRED BY IMPOSING AN INDEFINITE PRISON
        SENTENCE UPON APPELLANT WHICH IS UNCONSTITUTIONAL.

        {¶31} In his fourth assignment of error, Mr. Arthur asserts that the trial court erred by

imposing an indefinite sentence under the Reagan Tokes Law, which is unconstitutional. He
                                                 10


asserts that the Ohio Supreme Court accepted jurisdiction of State v. Maddox, No. 2020-1266,

which will address the constitutionality of that law.

       {¶32} Since the filing of the appellate briefs in this case, the Ohio Supreme Court has

issued its decision in Maddox, __ Ohio St.3d__, 2022-Ohio-764 (Mar. 16, 2022). The Ohio

Supreme Court stated that it was “asked to decide whether a criminal defendant’s challenge to the

constitutionality of R.C. 2967.271, which is a part of the ‘Reagan Tokes Law[,]’ * * * is ripe for

review on the defendant’s direct appeal of his or her conviction and prison sentence.” Id. at ¶ 1.

It held that it is. Id. It did not render a decision as to the constitutionality of the Reagan Tokes

Law.    Id. (remanding the matter to the Sixth District Court of Appeals to consider the

constitutionality of the law).

       {¶33} Despite Mr. Arthur’s suggestion to the contrary, the Maddox decision does not

require this Court to hold that the Reagan Tokes Law – and, therefore, Mr. Arthur’s sentence – is

unconstitutional. It simply holds that constitutional challenges to that law are ripe for review on

direct appeal. Mr. Arthur, however, has not properly developed an argument in his merit brief as

to the constitutionality of the Reagan Tokes Law. See Rupert at ¶ 8-9; State v. Bloomer, 122 Ohio

St.3d 200, 2009-Ohio-2462, ¶ 41 (“A party challenging the constitutionality of a statute bears the

burden of proving that it is unconstitutional beyond a reasonable doubt.”). Instead, without

offering any analysis, Mr. Arthur attempts to incorporate the arguments made by the appellant in

Maddox into his appellate brief. An almost identical argument was presented in State v. Rupert,

which this Court declined to address on the basis that the appellant failed to properly develop an

argument under Appellate Rule 16(A). State v. Rupert, 9th Dist. Medina No. 21CA0032-M, 2022-

Ohio-329, ¶ 8-9. Like Rupert, we decline to address Mr. Arthur’s undeveloped argument. Id. at

¶ 9. Mr. Arthur’s fourth assignment of error is overruled.
                                                11


                                                III

       {¶34} Mr. Arthur’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                      JENNIFER HENSAL
                                                      FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:
                                       12


KIMBERLY STOUT-SHERRER, Attorney at Law, for Appellant.

S. FORREST THOMPSON, Prosecuting Attorney, and VINCENT V. VIGLUICCI, Assistant
Prosecuting Attorney, for Appellee.